Citation Nr: 1704060	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  14-15 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to special monthly compensation (SMC) paid at a rate in excess of the amount paid under 38 U.S.C. § 1114(l).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from February 1992 to February 1996 and September 1999 to October 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Board awarded SMC based on the need for aid and attendance of another person.  Thereafter, the Veteran appealed the portion of the decision that denied a higher level of SMC.  In a July 2016 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the November 2015 decision with respect to the denial of entitlement to a higher level of SMC, which was granted in a July 2016 Order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the JMR found that the Board erred by failing to address whether the Veteran was entitled to a higher level of SMC than it had granted in its decision.  In its decision, the Board awarded SMC benefits to be paid at the rate set out under 38 U.S.C.A. § 1114(l).  The JMR noted the Veteran is service connected for 4 disabilities.  These are:  1) mood disorder, depression and dementia associated with multiple sclerosis; 2) right eye optic neuritis; 3) multiple sclerosis; and 4) seizure disorder associated with multiple sclerosis.  The Board, in its 2015 decision, simply granted benefits to be paid at the rate under § 1114(l) and did not analyze whether disability number 1 alone would entitle the Veteran to SMC paid at the rate under 38 U.S.C.A. § 1114(l); and whether disabilities numbered 2, 3, & 4 would at the same time have entitled the Veteran to SMC paid at the § 1114(l) rate, which if it were the case, would have entitled the Veteran to SMC benefits at the increased rate paid under 38 U.S.C.A. § 1114(o).  

Most recently, on August 2014 VA mental disorders examination, the examiner found that the Veteran's service-connected psychiatric disorder was manifested by total occupational and social impairment.  The examiner found that because of the Veteran's declining memory and cognitive abilities, he is not able to remember to take his medications or to take them at the appropriate times; he is unable to cook or prepare meals on his own; he is unable to bathe himself without some assistance; while he can feed himself, he is very messy even when his food is prepared in small pieces, noting the Veteran cannot cut his own food.  In summary, the examiner found that the Veteran's psychiatric disorder limits his ability to dress, prepare meals, bathe, and attend to the needs of nature.  Such findings were supported by an August 2014 aid and assistance examination that found the Veteran was unable to dress and undress, bathe, groom or attend to the wants of nature on his own.

However, the VA examiner who conducted the multiple sclerosis examination found that the Veteran was not substantially confined to his dwelling due to his multiple sclerosis.  Although he needed assistance to dress and undress, he was able to feed himself, prepare meals, attend to wants of nature, bathe himself, keep himself clean and presentable, and take prescription medications in a timely manner with accurate dosage.  The examiner did note that the Veteran needed frequent assistance for adjustment of his walker and wheelchair.  However, the Veteran was not bedridden or legally blind.  The examiner also found that the Veteran did not require care and/or assistance on a regular basis due to his physical and/or mental disabilities in order to protect himself from the hazards and/or dangers incident to his daily environment.  It was also observed that the Veteran reportedly had seizure activity every two months and had no vision in the right eye. 

While it appears that the August 2014 VA mental disorder examination shows that the Veteran requires the need of aid and attendance based on his mental disorder only; the August 2014 MS examination indicates that the Veteran's multiple sclerosis did not restrict his ability to do most of his activities of daily living.  In other words, the examination does not show that the Veteran's multiple sclerosis, seizure disorder and optic neuritis required the need of aid and attendance of another person.  Although remaining Aid and Attendance examinations dated in January 2011, November 2012, and June 2014 also indicate that the Veteran required the need of aid attendance, these examinations do not separately address whether the need for aid and attendance is due to the Veteran's multiple sclerosis, seizure disorder and optic neuritis only or due to his mental disorder only.  

In light of the above, and given the progressive nature of the multiple sclerosis, the Board finds that this case must be remanded for a VA examination to specifically ascertain whether the Veteran's multiple sclerosis, seizure disorder and optic neuritis result of need for A&A.  

Additionally, the most recent VA treatment records associated with the Veteran's Virtual VA record are dated from December 2014.  The more recent records of treatment should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's relevant VA treatment records from December 2014 to the present

2.  The Veteran should be afforded an appropriate VA examination to ascertain the extent of impairment attributable to his service-connected multiple sclerosis, seizure disorder and optic neuritis for purposes of determining whether the Veteran meets the requirements for special monthly compensation based on the need for regular aid and attendance due to these disorders.  The record should be made available to the examiner for review in connection with the examination.  

The examiner should offer an opinion as to whether the Veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance by another person to perform personal functions required in everyday living due to his service-connected multiple sclerosis, seizure disorder and optic neuritis.  

A rationale for any opinion rendered should be provided.  In offering this opinion, the examiner must not consider the impairment caused by the Veteran's service-connected "mood disorder, depression and dementia associated with multiple sclerosis."

3.  After completion of the above and any other development deemed necessary, the RO should review the expanded record and determine if the benefit sought can be granted.  Unless the benefit sought is granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



